  Case 18-20308         Doc 21        Filed 02/11/19 Entered 02/11/19 08:54:46       Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 18 B 20308
         Alicia Harrison,                       )     HON. A. Benjamin Goldgar
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

       Please take notice that on March 5, 2019, at 9:30 a.m. I shall appear before the Honorable A.
Benjamin Goldgar in Courtroom 642 of the United States Bankruptcy Court, Everett McKinley
Dirksen Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion
and you may appear if you so choose.




                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
February 11, 2019.


/s/ Aaron Weinberg ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local     18-20308
                        noticing          Doc 21 U.S.Filed  02/11/19
                                                       Bankruptcy Court Entered 02/11/19 08:54:46
                                                                                            Americash Desc Main
0752-1                                                 Document
                                                 Eastern Division       Page 2 of 5         1726 W Jefferson St
Case 18-20308                                     219 S Dearborn                                 Joliet, IL 60435-6741
Northern District of Illinois                     7th Floor
Eastern Division                                  Chicago, IL 60604-1702
Mon Feb 11 08:52:04 CST 2019
Blitt & Gaines                                    CREDITONEBNK                                   Check ‘n Go
661 Glenn Ave                                     PO BOX 98872                                   C/O Real Time Resolutions, Inc
Wheeling, IL 60090-6017                           LAS VEGAS, NV 89193-8872                       PO Box 566027
                                                                                                 Dallas, TX 75356-6027


City of Chicago - Parking and red Light Tick      City of Chicago Department of Finance          ComEd
121 N. LaSalle Street                             c/o Arnold Scott Harris P.C                    1919 Swift Drive
Chicago, IL 60602-1202                            111 W. Jackson Ste. 600                        Oak Brook, IL 60523-1502
                                                  Chicago, IL 60604-3517


Comcast                                           (p)EASYPAY FINANCE                             FIRST PREMIER BANK
p.o. box 196                                      PO BOX 2549                                    c/o Jefferson Capital Systems LLC PO Box
Newark, NJ 07101-0196                             CARLSBAD CA 92018-2549                         c/o Linda Dold
                                                                                                 Saint Cloud, MN 56302


FORD CREDIT                                       Ford Motor Credit Company LLC                  HARRIS & HARRIS LTD
PO BOX BOX 542000                                 C/O Blitt and Gaines, P.C.                     222 Merchandise Mart Plaza, Suite 1900
OMAHA, NE 68154-8000                              661 Glenn Avenue                               Chicago, IL 60654-1421
                                                  Wheeling, IL 60090-6017


ICS COLLECTION SERV, I                            IL Secretary of State                          (p)INTERNAL REVENUE SERVICE
PO Box 1010                                       2701 S. Dirksen Parkway                        CENTRALIZED INSOLVENCY OPERATIONS
Tinley Park, IL 60477-9110                        Springfield, IL 62723-0002                     PO BOX 7346
                                                                                                 PHILADELPHIA PA 19101-7346


LVNV Funding, LLC its successors and assigns      MBB                                            MIDWEST RECEIVABLE SOL
assignee of North Star Capital                    1550 N NORTWEST HWY STE 403                    2323 GULL RD STE E
Acquisition LLC                                   PARK RIDGE, IL 60068-1463                      KALAMAZOO, MI 49048-1400
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587
NATIONAL CREDIT MGMT                              Pinnacle Credit Services, LLC its successors   Premier Bankcard, Llc
PO BOX 32900                                      assigns as assignee of Cellco                  Jefferson Capital Systems LLC Assignee
SAINT LOUIS, MO 63132-8900                        Partnership d/b/a Verizon Wireless             Po Box 7999
                                                  Resurgent Capital Services                     Saint Cloud Mn 56302-7999
                                                  PO Box 10587
                                                  Greenville, SC 29603-0587
STATE COLLECTION SERVI                            U S DEPT OF ED/GSL/ATL                         U.S. Department of Education
Po Box 6250                                       PO BOX 2287                                    PO Box 16448
Madison, WI 53716-0250                            ATLANTA, GA 30301-2287                         St. Paul, MN 55116-0448



VERIZON                                           Alicia Harrison                                Brenda Ann Likavec
455 Duke Drive                                    4724 S. Vincennes Apt 404                      The Semrad Law Firm, LLC
Franklin, TN 37067-2701                           Chicago, IL 60615-1460                         20 S Clark
                                                                                                 28th Floor
                                                                                                 Chicago, IL 60603-1811
Marilyn O Marshall Case 18-20308            Doc 21 Morsheda
                                                     FiledHashem
                                                             02/11/19 Entered 02/11/19 08:54:46      Desc Main
                                                                                          Patrick S Layng
224 South Michigan Ste 800                              Document
                                                   The Semrad Law Firm, LLC Page 3 of 5   Office of the U.S. Trustee, Region 11
Chicago, IL 60604-2503                                 20 S. Clark St, 28th Floor                           219 S Dearborn St
                                                       Chicago, IL 60603-1811                               Room 873
                                                                                                            Chicago, IL 60604-2027



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


EASYPAY/DVRA                                           IRS                                                  End of Label Matrix
2701 LOKER AV WEST                                     Irs Mail Stop 4100 P-3                               Mailable recipients      32
CARLSBAD, CA 92008                                     Kansas City, MO 64999                                Bypassed recipients       0
                                                                                                            Total                    32
 Case 18-20308         Doc 21    Filed 02/11/19 Entered 02/11/19 08:54:46            Desc Main
                                   Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 18 B 20308
         Alicia Harrison,                     )       HON. A. Benjamin Goldgar
                                              )       CHAPTER 13
         DEBTOR.                              )

                                 MOTION TO MODIFY PLAN

NOW COMES the Debtor, Alicia Harrison, by and through Debtor’s attorneys, The Semrad Law
Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13 Plan, Debtor
states the following:

         1. On July 20, 2018, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On September 4, 2018, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 10% of their allowed

            claims.

         4. The Chapter 13 Plan requires the Debtor to make plan payments to the Chapter 13

            Trustee in the amount of $235.00 monthly for 36 months.

         5. Debtor was injured and receiving short term disability. Those benefits did deduct the

            Trustee payment, however, there was a waiting period where payments were not made.

            Further, the benefits expired at the end of November 2018.

         6. Debtor was without income in December 2018 for a brief time but returned to work as

            of February 2019. Due to lack of income, Debtor accrued a default with the Chapter

            13 Trustee plan payments.

         7. Debtor is in a position to make payments going forward.
  Case 18-20308       Doc 21     Filed 02/11/19 Entered 02/11/19 08:54:46          Desc Main
                                   Document     Page 5 of 5


       8. Debtor respectfully requests this Honorable Court defer the current plan default to the

           end of the plan of reorganization.

       9. Debtor is in a position to proceed with the instant case.

       10. Debtor filed the instant case in good faith and intends to complete the plan of

           reorganization.



       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order deferring the current plan default to the end

           of the Chapter 13 Plan of reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




Respectfully submitted,

/s/ Aaron Weinberg ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
